Citation Nr: 0014505	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  94-24 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for stomach ulcers.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for disease processes 
secondary to exposure to petroleum.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to service 
connection for asbestosis, stomach ulcers, and exposure to 
hazardous waste.  The RO also granted entitlement to non-
service-connected pension benefits.  As a result of the 
veteran's subsequent change of residence, his claims folder 
was transferred to the RO in Los Angeles, California.  

The Board notes that the veteran requested a hearing before a 
Member of the Board in his May 1994 substantive appeal.  The 
veteran was scheduled for a hearing in November 1999, but 
failed to appear.  The veteran submitted a written request in 
November 1999 to have his hearing rescheduled.  A second 
request for a rescheduled hearing was submitted in February 
2000.  In an April 2000 letter, the RO notified the veteran 
of the date and time of his rescheduled hearing.  The record 
reflects the veteran failed to appear for his May 2000 
hearing.  The veteran has not submitted a request to 
reschedule the hearing.



FINDINGS OF FACT

1.  Competent medical evidence of a nexus between stomach 
ulcers and an incident of service has not been presented.  

2.  Competent medical evidence of a current diagnosis of 
asbestosis or of a nexus between any current lung disability 
and an incident of service, including asbestos exposure, has 
not been presented.  

3.  Competent medical evidence of a nexus between any current 
disease process and an incident of service, including 
exposure to petroleum, has not been presented.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
stomach ulcers is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
asbestosis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for 
disease processes secondary to exposure to petroleum is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service personnel records reflect a military occupational 
specialty of petroleum storage specialist.  The records also 
reflect service in Alaska from August 1967 through September 
1968.

Service medical records reflect that upon pre-induction 
examination dated in August 1966, the veteran's systems were 
clinically evaluated as normal.  In his August 1966 report of 
medical history, the veteran reported that he wore glasses 
and had a previously broken his left wrist.  Clinical records 
reflect treatment for a headache in October 1967, a headache 
and cold in August 1968, and a nosebleed in September 1968.  
A prescription for glasses was also noted in October 1966.  
Upon separation examination dated in July 1968, the veteran's 
systems were clinically evaluated as normal with the 
exception of a swollen left turbinate with some fresh 
bleeding.  A defect of myopia astigmatism was also noted.  In 
his July 1968 report of medical history, the veteran reported 
his present health as good.  

A VA discharge summary dated in September 1990 reflects the 
veteran was admitted with hematemesis, dizziness, and 
abdominal pain.  A history of peptic ulcer disease was noted.  
Gastroscopy revealed a hiatal hernia with "hemorrhagic" 
gastritis and antral ulcer with duodenal ulcer.  The veteran 
was discharged with a diagnosis of upper gastrointestinal 
bleeding subsequent to an antral ulcer, duodenal ulcer, and 
erosive gastritis.  

VA outpatient treatment records dated from April 1991 to 
April 1992 reflect treatment for right hand pain after 
hitting it with a hammer and for a closed head injury 
following an occipital headache.  A computed tomography scan 
of the head demonstrated findings suggestive of subarachnoid 
hemorrhage in the posterior fossa and also a suggestion of 
hemorrhage in the sagittal interhemispheric fissure.  

VA outpatient treatment records dated from November 1992 to 
February 1993 reflect a diagnosis of pneumonia in October 
1992.  A November 1992 clinical record reflects complaints of 
weight loss over the last two years.  It was noted the 
veteran had been in a detoxification program for the last two 
years and his alcohol intake had been minimal.  Questionable 
cirrhosis was also noted.  The veteran also reported a 
history of blackouts and disequilibrium.  In February 1993, 
the veteran complained of a history of asbestos exposure and 
other environmental hazards.  Diagnoses of peptic ulcer 
disease, subarachnoid hemorrhage, asbestos exposure, and 
right upper back lipoma were noted.  

In a February 1993 statement, the veteran reported working as 
a laboratory technician in 1966, during which he took samples 
from ship tanks to determine if there was any contamination.  
He reported exposure to ship holds and storage tanks, many of 
which were insulated with asbestos lining.  He also reported 
wearing a breathing mask, but not a complete uniform.

Upon VA respiratory examination dated in March 1993, the 
examiner made a notation of active lung disease as the 
veteran was symptomatic.  The examination report reflects no 
diagnosis.  Radiology reports dated in March 1993 revealed 
impressions of degenerative sclerosis at the attachment of 
the supraspinatus tendon and an otherwise negative right 
shoulder, an active duodenal ulcer with scarring in the pre-
pyloric region, a negative chest x-ray, a negative right 
tibia and fibula, and a negative lumbosacral spine. 

Upon VA general medical examination dated in March 1993, the 
veteran complained that "everything [was] bothering [him]."  
He noted feelings of exhaustion, liver problems, pain in his 
neck, shoulders and back, and questionable syncopal episodes.  
The veteran gave a history of asbestos exposure in 1966 in 
Alaska while on barges and as a lab technician.  The examiner 
noted the veteran was unclear as to how he was actually 
exposed.  It was noted he worked on the Alaska pipeline.  
Possible exposure to "toxic gas," cyanide, lead, and 
mercury was also noted.  Physical examination revealed the 
skin, lymphatic and hemic systems, head, face, neck, sinuses, 
nose, mouth, and throat were within normal limits.  The ears, 
eyes, genitourinary, and cardiovascular systems were also 
noted as within normal limits.  A nonproductive cough and 
shortness of breath with walking were noted as was a history 
of three ulcers of the stomach with a gastrointestinal bleed.  
The examiner noted no hernia.  The musculoskeletal system was 
noted as within normal limits with the exception of a painful 
right shoulder and some limitation of motion of the low back.  
The endocrine system and nervous system were noted as within 
normal limits.  Diagnoses of fatigue of unclear etiology, 
right shoulder pain with probable impingement of the rotator 
cuff, lumbar strain, possible asbestos exposure, possible 
lead and mercury exposure, cigarette smoking with shortness 
of breath of unclear etiology, a history of liver disease, 
and a history of gastrointestinal ulcers were noted.  

In an October 1997 letter to the veteran, the RO requested 
that he provide the names and addresses of all health care 
providers who rendered treatment for the claimed conditions.  
The veteran has not responded to the RO's letter.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Analysis

I.  Stomach Ulcer Claim

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
stomach ulcers is not warranted.

The record is silent for any of evidence of treatment or 
complaints related to stomach ulcers until September 1990, 
more than 20 years after the veteran's discharge from 
service.  The record is further silent for competent medical 
evidence of a nexus between the veteran's stomach ulcers and 
any incident of service.  The claim of entitlement to service 
connection for stomach ulcers is supported solely by the 
contentions of the veteran.  However, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has made it clear that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Consequently, the 
veteran's lay assertions that his stomach ulcers were caused 
by his active service are neither competent nor probative of 
the issue in question.  While the veteran is competent to 
testify regarding the events that are alleged to have 
occurred during his active service, he is not competent to 
diagnose the etiology of his stomach ulcers.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93-95 (1993); and Clarkson v. Brown, 4 Vet. App. 565, 
657 (1993).

Additionally, as the record is silent for evidence of 
treatment or complaints related to stomach ulcers until more 
than 20 years after discharge from service, the Board finds 
that the veteran has not demonstrated the presence of a 
chronic disorder in service or evidence of a continuity of 
symptoms so as to warrant further development under 38 C.F.R. 
§ 3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Therefore, in the absence of competent medical evidence of a 
nexus between the veteran's stomach ulcers and an incident of 
service, the claim is not well grounded and must be denied.

II.  Asbestosis Claim

Following a comprehensive review of the evidence of record 
and the pertinent regulations, the Board concludes that 
entitlement to service connection for asbestosis is not 
warranted.

Initially, the Board notes that the record is silent for 
competent medical evidence of a diagnosis of asbestosis.  The 
Board recognizes that the veteran has reported exposure to 
asbestos while working in Alaska during service, and his 
service medical records do reflect service in Alaska.  
However, the record is silent for competent medical evidence 
of any type of lung disorder until October 1992, when the 
veteran was diagnosed with pneumonia.  Additionally, upon 
chest x-ray dated in March 1993, the lungs were noted as 
clear.  The Court has limited service connection to those 
cases where the underlying in-service incident has resulted 
in a disability.  In the absence of proof of a present 
disability, a valid claim has not been presented.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board is cognizant that the March 1993 general medical 
examiner noted relevant diagnoses of possible asbestos 
exposure and cigarette smoking with shortness of breath of 
unclear etiology and of the notation of a history of asbestos 
exposure in a February 1993 clinical record; however, 
evidence simply recorded by a medical examiner and unenhanced 
by any additional medical comment by the examiner does not 
constitute competent medical evidence satisfying the 
Grottveit requirement.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

As the record is silent for evidence of any complaints 
related to asbestosis or exposure to asbestos until October 
1992, the veteran has not demonstrated the presence of a 
chronic disorder in service or evidence of continuity of 
symptoms that would warrant further development under 
38 C.F.R. § 3.303(b) (1999). 

Thus, in the absence of competent medical evidence of a 
current diagnosis of asbestosis or a nexus between any 
current lung condition and asbestos exposure, the claim is 
not well grounded and must be denied.  

III.  Disease Processes Secondary to Petroleum Exposure

Following a comprehensive review of the evidence of record, 
the Board concludes that entitlement to service connection 
for disease processes secondary to exposure to petroleum is 
not warranted.  

As previously noted, the Board is cognizant of the veteran's 
contentions that he was exposed to petroleum during service 
in Alaska, and his service personnel records confirm service 
in Alaska as well as a military occupational specialty of 
petroleum storage specialist.  However, the record is silent 
for competent medical evidence of a nexus between any of the 
veteran's current disabilities and exposure to petroleum. The 
contentions of the veteran are not supported by any medical 
opinions of record.  As stated by the Court, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 
5 Vet. App. at 93.  The record does not reveal that the 
veteran possesses any medical expertise.  Thus, his lay 
medical assertions to the effect that his in-service exposure 
to petroleum caused or substantially or materially 
contributed to his current disabilities have no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Once again, in the absence of competent medical evidence of a 
nexus between any current disorder or disease process and an 
incident of service, including exposure to petroleum, the 
claim is not well grounded and must be denied.  



ORDER

Entitlement to service connection for stomach ulcers is 
denied.

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for disease processes 
secondary to exposure to petroleum is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

